248 F.3d 1117 (11th Cir. 2001)
ANGIE CHESSER, a.k.a. Angie Kimball, Plaintiff-Appellee,v.AMOS SPARKS, individually and in his  official capacity as Haralson County Commissioner, Defendant-Appellant.
No. 99-14594
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
April 18, 20001

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court for the Northern District of Georgia
D.C. Docket No. 99-00023-CV-JTC-3
Before TJOFLAT, HULL and PROPST*, Circuit Judges.
TJOFLAT, Circuit Judge:


1
The sole issue in this interlocutory appeal is whether the defendant county  Commissioner, who is being sued for money damages in his individual capacity  under 42 U.S.C.  1983, is entitled to qualified immunity with respect to the  plaintiff's claims that he terminated her employment in violation of her First  Amendment rights of free speech and freedom of association. The district court  denied the Commissioner's motion to dismiss, holding that the plaintiff's  complaint alleged facts sufficient to defeat the defense of qualified immunity.  We reverse.

I.
A.

2
According to the allegations of her complaint, plaintiff Angie Chesser began  working in the clerk's office in Haralson County, Georgia, in 1985. At the time  of her discharge in February 1997, she held the position of Assistant County  Clerk.  Her responsibilities included the preparation of the payroll for the County's  several departments, including the sheriff's office.


3
Haralson County is governed by a one-person commission. In the November 1996  general election, defendant Amos Sparks was elected Commissioner and Chesser's  then-husband, Ronnie Kimball, was elected Sheriff; both took office on January  1, 1997. Sparks and Kimball were political enemies. So, in an effort to avoid  what might appear to be a conflict of interest, Chesser arranged for a co-worker  to prepare the payroll for the sheriff's department.


4
On February 6, 1997, Sparks issued a memorandum to all county departments which  stated that, due to budget concerns, overtime would not be reimbursed in the  form of wages. Notwithstanding this instruction, overtime wages were paid to  sheriff's department employees. Calling her attention to his memorandum, Sparks  asked Chesser why overtime had been paid. After disclaiming knowledge of the  memorandum, Chesser said that the County's failure to compensate overtime in the  form of wages would violate the Fair Labor Standards Act.1 Sparks terminated  Chesser's employment on February 20, 1997;2 his stated reason for the  termination was that she was insubordinate and demonstrated a "lack of  cooperation."

B.

5
Chesser responded to her discharge by filing a two count complaint in the  Northern District of Georgia against Haralson County and Sparks, in both his  official and individual capacities. Count One, brought under the Fair Labor  Standards Act ("FLSA"), alleged that her discharge constituted retaliatory  conduct proscribed by the FLSA.3 Count Two, brought under 42 U.S.C.  1983,4  alleged that Sparks's termination of Chesser's employment infringed her First  Amendment rights of free speech and of freedom of association (her marriage to  the Sheriff).5


6
Both defendants moved to dismiss the complaint pursuant to Rule 12(b)(6) of the  Federal Rules of Civil Procedure, contending that neither count stated a claim  for relief. Sparks, in addition, contended that he was entitled to qualified  immunity on the Count Two claims asserted against him in his individual  capacity. The district court granted the defendants' motions as to Count One,  but denied them as to Count Two. The court also found the allegations of the  complaint sufficient to overcome Sparks's qualified immunity defense. The court  stated that it would reconsider the defense if Sparks moved for summary judgment  following the completion of discovery. After the court made these rulings,  Sparks lodged this appeal.

II.
A.

7
We have jurisdiction to review the denial of the defense of qualified immunity  pursuant to 28 U.S.C.  1291. See Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.  Ct. 2806, 2817, 86 L. Ed. 2d 411 (1985). While qualified immunity is typically  addressed at the summary judgment stage of the case, the defense may be raised  and considered on a motion to dismiss; the motion will be granted if the  "complaint fails to allege the violation of a clearly established constitutional  right." Williams v. Ala. State Univ., 102 F.3d 1179, 1182 (11th Cir. 1997).  Whether the complaint alleges such a violation is a question of law which we  review de novo, accepting the facts alleged in the complaint as true and drawing  all reasonable inferences therefrom in the plaintiff's favor. Id.

B.

8
Qualified immunity protects government actors performing discretionary functions  from being sued in their individual capacities. Williams, 102 F.3d at 1182;  Lassiter v. Ala. A & M Univ., Bd. of Trustees, 28 F.3d 1146, 1149 (11th Cir. 1994) (en banc). The doctrine shields government officials from liability to the  extent that "their conduct does not violate clearly established . . .  constitutional rights of which a reasonable person would have known." Harlow v.  Fitzgerald, 457 U.S. 800, 817-18, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396  (1982). The doctrine protects government officials from always "err[ing] on the  side of caution" by shielding them both from liability "and the other burdens of  litigation, including discovery." Lassiter, 28 F.3d at 1149.


9
Evaluating the defense of qualified immunity involves a two step inquiry: first,  whether the defendant's conduct violated a clearly established constitutional  right; and, second, whether a reasonable government official would have been  aware of that fact. See Tindal v. Montgomery County Comm'n, 32 F.3d 1535, 1539  (11th Cir. 1994). This two-step inquiry is designed to "provide[] ample  protection to all but the plainly incompetent or those who knowingly violate the  law." Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 1096, 89 L. Ed. 2d  271 (1986).


10
A constitutional right is clearly established if controlling precedent has  recognized the right in a "concrete and factually defined context." Lassiter, 28  F.3d at 1149; see also Post v. City of Fort Lauderdale, 7 F.3d 1552, 1557 (11th  Cir. 1993) ("If case law, in factual terms, has not staked out a bright line,  qualified immunity almost always protects the defendant."). A plaintiff cannot  avoid the qualified immunity defense "by referring to general rules and to the  violation of abstract `rights.'" Lassiter, 28 F.3d at 1150. If the  constitutional right has been clearly established, the plaintiff must  demonstrate that a reasonable government actor would have known that what he was  doing infringed that right. See Williams, 102 F.3d at 1182. With this two step  inquiry in mind, we turn to the question of whether Sparks's decision to  terminate Chesser's employment violated either of the First Amendment rights  involved here - freedom of speech or freedom of association - in such a manner  that a reasonable government official would have known.

III.
A.

11
"It is axiomatic that `[a] state may not demote or discharge a public employee  in retaliation for protected speech.'" Tindal v. Montgomery County Comm'n, 32  F.3d 1535, 1539 (11th Cir. 1994) (quoting Morgan v. Ford, 6 F.3d 750, 753-54  (11th Cir. 1993)); see Rankin v. McPherson, 483 U.S. 378, 383, 107 S. Ct. 2891,  2896, 97 L. Ed. 2d 315 (1987). A public employee's right to freedom of speech,  however, is not absolute. Bryson v. City of Waycross, 888 F.2d 1562, 1565 (11th  Cir. 1989). To determine whether a state actor has retaliated against an  employee because of the employee's protected speech, we have used a four-pronged  test based on the Supreme Court's decision in Pickering v. Board of Education,  391 U.S. 563, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968). See Rice-Lamar v. City of  Fort Lauderdale, 232 F.3d 836, 841 (11th Cir. 2000).


12
First, we consider whether the employee's speech is "`fairly characterized as  constituting speech on a matter of public concern.'" Bryson, 888 F.2d at 1565  (quoting Rankin, 483 U.S. at 384, 107 S. Ct. at 2896-97). If it is, we apply the  Pickering balancing test, which weighs the employee's free speech interest  against "the interest of the state, as an employer, in promoting the efficiency  of the public services it performs." Pickering, 391 U.S. at 568, 88 S. Ct. at  1734-35. If the employee's interests outweigh those of the state as an employer,  we turn to the third prong: whether the speech "played a `substantial part' in  the government's decision to discharge the employee." Fikes v. City of Daphne,  79 F.3d 1079, 1084 (11th Cir. 1996). If it did, we must address the fourth  prong, which is whether the government has shown by a preponderance of the  evidence that it would have discharged the employee regardless of the protected  conduct. Id. at 1085.

1.

13
Speech addresses a matter of public concern, and thus establishes Pickering's  first prong, if it relates "to any matter of political, social, or other concern  to the community." Connick v. Myers, 461 U.S. 138, 146, 103 S. Ct. 1684, 1690,  75 L. Ed. 2d 708 (1983). In making this determination, we examine the content,  form, and context of the employee's speech. Bryson, 888 F.2d at 1565.


14
The speech at issue here is Chesser's statement to Sparks that the County's  failure to pay wages for overtime would violate the FLSA. In focusing on the  content, form, and context of the speech, we consider whether the employee is  speaking as a citizen on behalf of the public or "as an employee upon matters  only of personal interest." Connick, 461 U.S. at 147, 103 S. Ct. at 1690.  Chesser's statement may not have been "only of personal interest," id., but she  was certainly speaking as an employee when, as Assistant County Clerk in charge  of payroll, she told Sparks, in his capacity as County Commissioner, that the  County could not lawfully refuse to pay overtime wages. Chesser cites no case,  and our independent research has uncovered none, holding that a statement such  as Chesser's, made in the same or similar context, satisfies the first prong of  the Pickering test.6 Because "case law, in factual terms, has not staked out a  bright line," Post v. City of Fort Lauderdale, 7 F.3d 1552, 1557 (11th Cir.  1993), indicating that Chesser's speech was a matter of public concern, a  reasonable government official in Sparks's position would have had no reason to  believe that the Constitution protected Chesser's statement that the County's  refusal to pay overtime wages would violate the FLSA.

2.

15
Even if we were to find that binding precedent7 clearly established a  constitutional right to inform one's supervisor of the requirements of the law,  Chesser cannot satisfy the second prong of the Pickering test. That prong  requires us to consider three factors: "(1) whether the speech at issue impedes  the government's ability to perform its duties efficiently, (2) the manner, time  and place of the speech, and (3) the context within which the speech was made."  Bryson, 888 F.2d at 1567 (internal quotations omitted). "Because no bright- line  standard puts the reasonable public employer on notice of a constitutional  violation, the employer is entitled to immunity except in the extraordinary case  where Pickering balancing would lead to the inevitable conclusion that the  discharge of the employee was unlawful." Dartland v. Metropolitan Dade County,  866 F.2d 1321, 1323 (11th Cir. 1989).


16
"We need not decide the precise result of applying the . . . balancing test to  this case. We must decide only whether the result would be such that a  reasonable official in [the defendant's] place would know that the termination  of [the plaintiff] under these circumstances violated [the plaintiff's]  constitutional rights." Id. at 1324. Here, Sparks certainly had an interest in  maintaining "loyalty, discipline and good working relationships among those he  supervises." Id. Regardless of whether Chesser's interpretation of the FLSA was  correct, Sparks may reasonably have believed that Chesser was being  insubordinate and disruptive, and hence that he was justified in discharging  her.8 In sum, Chesser cannot satisfy the second prong of the test; consequently,  we need not move to the third and fourth prongs. The district court erred in not  granting Sparks qualified immunity with respect to the free speech component of  Count Two.

B.

17
The second theory of recovery in County Two is that Chesser's employment was  terminated because of her association with her then-husband, Ronnie Kimball. To  prevail on this theory, the plaintiff must demonstrate that she had a  constitutional right and that she suffered "adverse employment action for  exercising the right." McCabe v. Sharrett, 12 F.3d 1558, 1562 (11th Cir. 1994)  (quotation omitted). If the plaintiff has established both elements, we use the  Pickering balancing test to determine whether the adverse employment action was  permissible. See Ross v. Clayton County, 173 F.3d 1305, 1310-11 (11th Cir.  1999); cf. Shahar v. Bowers, 114 F.3d 1097, 1106-07 (11th Cir. 1997) (en banc)  (employing the Pickering balancing test in the context of a same-sex marriage).


18
Count Two contains the two elements set out above. First, it asserts the  constitutional right of free association, which in this case is an intimate  association. "At a minimum, the right of intimate association encompasses the  personal relationships that attend the creation and sustenance of a family -  [specifically] marriage . . . ." McCabe, 12 F.3d at 1563. Second, Count Two  alleges that, because of her relationship with her husband, Chesser suffered an  adverse employment action (termination). Count Two goes on to state, however,  that her employment was terminated for insubordination and lack of cooperation.


19
As an employer, Haralson County certainly has an interest in having employees  who are not insubordinate.9 We can find no concrete and factually defined case  that has held unconstitutional an employer's decision to discharge an employee  due in part to insubordination.10 A reasonable government actor in Sparks's  position would have no reason to believe that such a decision would violate the  law. The district court erred in not granting qualified immunity to Sparks on  this Count Two claim.

IV.

20
For the foregoing reasons, the decision of the district court denying Sparks's  qualified immunity on Chesser's Count Two claims is


21
REVERSED.



NOTES:


*
 Honorable Robert B. Propst, U.S. District Judge for the Northern District of    Alabama, sitting by designation.


1
  Pursuant to the Fair Labor Standards Act, 29 U.S.C.  201 et seq., a public  employee working overtime has the choice to be reimbursed either in the form of  wages or compensatory time. 29 U.S.C.  207(a) and (o). A public employer may  only substitute compensatory compensation for overtime pay pursuant to a  collective bargaining agreement or agreement between the employer and employee  if there is no applicable collective bargaining agreement. 29 U.S.C.   207(o)(2).


2
  Although the complaint makes no mention of the terms of her employment, we  assume that Chesser was an at-will employee and that Sparks had the authority to  terminate her employment.


3
  The FLSA makes it unlawful for an employer to:
discharge or in any other manner discriminate against any employee because such  employee has filed any complaint or instituted or caused to be instituted any  proceeding under or related to this chapter, or has testified or is about to  testify in any such proceeding, or has served or is about to serve on an  industry committee.
29 U.S.C.  215(a)(3) (1994).


4
  42 U.S.C.  1983 provides, in pertinent part:
Every person who, under color of any statute, ordinance, regulation, custom, or  usage, of any State or Territory or the District of Columbia, subjects, or  causes to be subjected, any citizen of the United States or other person within  the jurisdiction thereof to the deprivation of any rights, privileges, or  immunities secured by the Constitution and laws, shall be liable to the party  injured in an action at law . . . .


5
  Although Chesser's complaint does not mention the Fourteenth Amendment, which is  the constitutional provision that makes the First Amendment applicable to state  and local governments, see Wallace v. Jaffree, 472 U.S. 38, 49 n. 34, 105 S. Ct.  2479, 2486 n.34, 86 L. Ed. 2d 29 (1985) (collecting cases), we treat the  complaint as alleging violations of the Fourteenth Amendment.


6
  Chesser contends that Martinez v. City of Opa- Locka, 971 F.2d 708 (11th Cir.  1992), and Gonzales v. Lee County Housing Authority, 161 F.3d 1290 (11th Cir.  1998), support her claim that the First Amendment clearly protected her  statement to Sparks. Neither case is on point. In Gonzales we reversed the  district court's denial of qualified immunity on the plaintiff's free speech  claim. We affirmed the district court's denial of qualified immunity only on the  plaintiff's claim that the defendant terminated her employment in violation of a  provision of the Fair Housing Act, 42 U.S.C.  3617. Gonzales, 161 F.3d at 1298,  1305.
In Martinez, the plaintiff alleged that she was discharged for testifying before  a Board of Inquiry that the defendant, the city manager, had violated bid  procedures in purchasing furniture for the city hall. Martinez, 971 F.2d at  710-11. We affirmed the denial of qualified immunity, finding that the  plaintiff's speech was protected under the first prong of the Pickering test,  id. at 712; the plaintiff's statements were made before a Board of Inquiry and  provided information concerning the expenditure of public funds. Id. We further  noted that the form of the speech was testimony and that the context was an  examination into the activities of city personnel which was being conducted by  officials having investigatory powers. Id. None of these factors exist in the  instant case. Here, Chesser spoke directly to Sparks about paying overtime  wages; there was no official investigation and the speech was not made to inform  a third party.


7
  Binding precedent in this circuit consists of Supreme Court and Eleventh Circuit  decisions (including Fifth Circuit cases handed down prior to October 1, 1981).  Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).


8
  The complaint, in fact, specifically alleges that Sparks claimed that Chesser  was being insubordinate.


9
  As we have said:
The more a public employee's transfer or discharge is necessary to the effective  functioning of the office, the more the transfer or discharge becomes  justifiable, and thus the more likely it is that a court will find the transfer  or discharge constitutionally permissible by finding the employer's interest to  outweigh the employee's interest in the Pickering balance.  McCabe, 12 F.3d at 1570.


10
  The district court based its denial of the motion to dismiss on our decision in  Wilson v. Taylor, 733 F.2d 1539, 1544 (11th Cir. 1984). Wilson involved a claim  by a police officer that his employment was terminated for dating the adopted  daughter of "a convicted felon reputed to be a key figure in organized crime in  central Florida." Id. at 1540. We stated that "[a] state violates the  [F]ourteenth [A]mendment when it seeks to interfere with the social relationship  of two or more people." Id. at 1544. While that statement holds true today, we  expressly recognized in Wilson that it was "a narrow holding." Id. at 1544 n.3. In this case, the [defendant] made the argument that dating was not protected  under the [F]irst [A]mendment freedom of speech provision. The [defendant] did  not make the argument that even if dating were protected under the freedom of  association provision of the [F]irst [A]mendment, a[n employee's] rights under  that provision could be curtailed due to the nature of [the employment]. Id. Because Wilson did not employ the Pickering balancing test, the decision  would not have informed a reasonable government actor standing in Sparks's shoes  that he would infringe Chesser's constitutional right of intimate association if  he terminated her employment.